UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
DARREN MACK,

                          Petitioner,
        -against-                                              MEMORANDUM & ORDER
                                                                  16-CV-4050 (PKC)
B. McAULIFFE, Superintendent,
Riverview Correctional Facility, and ERIC T.
SCHNEIDERMAN, Attorney General of the
State of New York,

                           Respondents.
---------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

        Petitioner Darren Mack (“Petitioner” or “Mack”), appearing pro se, petitions this Court for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction and sentence

entered on February 14, 2013, in the Supreme Court of the State of New York, Kings County. For

the reasons set forth below, the petition is denied in its entirety.

                                              BACKGROUND

I.      Facts1

        On September 25, 2010, at approximately 3:10 p.m., Harpeet Singh2, was robbed at the gas

station where he worked as an attendant. While he was pumping gas, he was approached by two

males, one wearing a white t-shirt and dark jeans and the other wearing a dark shirt. The man in




        1
         Because of Petitioner’s conviction, the Court construes the record in the light most
favorable to the verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979).
        2
         Singh was referred to as “Harpeet Singh” during the trial and as “Billa Singh” during the
suppression hearing.
the white t-shirt appeared to have a handgun.3 “[T]hey robbed [Singh] of . . . whatever petty cash

he had on him [totaling $563] . . . . And then they took off.” (H. 48-49; T. 33-34.)4

       Detective Christopher Esposito and Officer Vito Nicoletta of the New York City Police

Department (“NYPD”) were in an unmarked police car next to the gas station when the robbery

occurred. (H. 11-12, 20.) Detective Esposito saw two men, one of whom had a firearm and was

wearing a white shirt, running from the gas station towards a Chevy Tahoe. (H. 12.) A third

individual was driving the Tahoe. The officers pursued the Tahoe in a high speed chase. (H. 14-

15.) The chase ended about two miles from the gas station when the Tahoe crashed into a marked

police car “head on,” then “reversed into [Detective Esposito and Officer Nicoletta’s] vehicle,”

“drove up on the sidewalk . . . nearly hitting pedestrians that were standing there, clipped a few

parked cars[,] and then flipped over on its side.” (H. 16-17.) Petitioner and his co-defendant

Eugene Hester were arrested when they got out of the overturned car. (H. 18-19, 25.) The driver,

later identified as co-defendant Michael Chirse, fled the scene and was arrested three months later.

(H. 18.)

       Approximately twenty to twenty-five minutes after the robbery, NYPD Detective

Christopher Castrogiovanni was asked to bring Singh to the scene of the arrests to see “whether

he recognized anybody.” (H. 47-49.) Petitioner and Hester were sitting handcuffed in a marked

police car with uniformed police officers nearby. (H. 78-79.) The police directed Petitioner and

Hester to step out of the car one at a time. (H. 49-51, 79.) Singh identified Hester as “the man




       3
           The object that appeared to be a handgun was later determined to be an air pistol. (H. 6.)
       4
          “H.” refers to the transcript of the Dunaway/Wade hearing held on March 27, 2012. (Dkt.
7-1.) The page numbers refer to the document’s internal pagination. “T.” refers to the transcript
of Petitioner’s trial from November 15, 2012 to November 29, 2012. (Dkts. 7-3, 7-4, 7-5, 7-6, and
7-7.)
                                                  2
with the gun” and when Petitioner stepped out of the car, Singh “identified him as the other guy

that was there[.]” (H. 50-51.)

       Petitioner was charged, under Kings County Indictment Number 8601/2010, with Robbery

in the Second Degree (four counts), Robbery in the Third Degree, Grand Larceny in the Fourth

Degree, Petit Larceny, Assault in the Second Degree (four counts), Assault in the Third Degree

(two counts), Reckless Endangerment in the First Degree, Reckless Endangerment in the Second

Degree, and Criminal Possession of a Weapon in the Fourth Degree.

II.    Suppression Hearing

       Before trial, Petitioner moved to suppress Singh’s show-up identification, arguing that it

was unduly suggestive. Justice John G. Ingram held a Dunaway/Wade hearing5 on March 27,

2012. (Dkt. 7-1.) Detectives Esposito and Castrogiovanni testified to the events described above.

Justice Ingram denied the suppression motion at the conclusion of the hearing. (H. 117.)

III.   Trial

       Petitioner’s trial was held from November 15, 2012 to November 29, 2012 before Justice

William E. Garnett of the New York Supreme Court, Kings County. Jury selection began on

November 15, 2012. (JS. 56.)6 The record does not indicate whether the prospective jurors were

sworn before questioning began. (JS. 64-79, 154.) However, defense counsel did not object. (JS.

56-237.) Prior to the court’s preliminary instructions, the clerk swore in the jury, which was made

up of twelve regular jurors and four alternate jurors. (T. 4.)




       5
         A Wade hearing is a “motion to suppress identification.” Raheem v. Kelly, 257 F.3d 122,
125 (2d Cir. 2001). A Dunaway hearing is “used to determine whether a statement or other
intangible evidence obtained from a person arrested without probable cause should be suppressed
at a subsequent trial.” Montgomery v. Wood, 727 F. Supp. 2d 171, 185–86 (W.D.N.Y. 2010).
       6
           “JS” refers to the transcript of jury selection held on November 15, 2012. (Dkt. 7-2.)
                                                  3
       At trial, Singh testified about the robbery. He was unable to identify Petitioner and Hester

at trial because it was “two years [since] it happened” and he “[did]n’t know whether [he] would

be able to recognize them.” (T. 40, 48.) However, he testified about the show-up identification

on the day of the robbery and stated that the two people he identified were the ones that robbed

him. (T. 38-39.) Singh’s boss, Zekria Manely, testified that after Singh told him he had been

robbed, Singh, Manely, and other employees chased after Petitioner and Hester, who drove off in

a Chevy Tahoe. (T. 35, 58, 60, 68, 370, 380.) Detective Esposito and Officer Nicoletta testified

about the subsequent car chase and arrests. Detective Castrogiovanni testified about Singh’s show-

up identification of Petitioner and Hester. (T. 87-90, 126.) The prosecution also introduced a

videotape from the gas station’s surveillance camera showing the robbery. (T. 44-45, 377-78.)

Petitioner presented no witnesses on his behalf. (T. 608-09.)

       On November 29, 2012, the jury found Petitioner guilty of Robbery in the Second Degree.

(T. 750.) On February 14, 2013, Petitioner was sentenced to nine years’ imprisonment to be

followed by five years of post-release supervision. (S. 3-6.)7 He was released from prison on or

about March 9, 2018. (Dkt. 9.)

IV.    Direct Appeal

       Petitioner appealed his conviction to the New York State Appellate Division, Second

Department. He argued that his due process rights were violated by: (1) an unduly suggestive

show-up identification and (2) the failure of the court to swear in prospective jurors during jury

selection as required by New York Criminal Procedure Law § 270.15(1)(a). In the alternative, he




       7
           “S” refers to the transcript of Petitioner’s sentencing held on February 14, 2013. (Dkt. 7-
7.)
                                                   4
argued that his counsel was ineffective for not objecting to the trial court’s failure to administer an

oath.

        On January 27, 2016, the Appellate Division affirmed Petitioner’s conviction. People v.

Mack, 135 A.D.3d 962 (N.Y. App. Div. 2016). The court found that “the People demonstrated

that the showup was reasonable under the circumstances by presenting proof that it was conducted

within approximately 25 minutes of the crime and within two miles of the crime scene.” Id. at 963

(citations omitted). It further found that “the showup was not rendered unduly suggestive because

he was handcuffed and in the presence of uniformed police officers and police cars or because it

took place in the vicinity of a car crash involving the vehicle used to flee the scene of the crime.”

Id. (citations omitted). The Appellate Division also found Petitioner’s claim regarding the trial

court’s failure to administer the oath to prospective jurors unpreserved for appellate review. Id. at

963-64.

        The Court of Appeals denied Petitioner’s leave to appeal on April 18, 2016. People v.

Mack, 27 N.Y.3d 1002 (2016).

V.      Instant Petition for Writ of Habeas Corpus

        Petitioner timely filed the instant habeas petition on July 14, 2016. (Dkt. 1.) Respondents

responded to the Court’s Order to Show Cause on August 18, 2016. (Dkt. 6.)

                                    STANDARD OF REVIEW

        Section 2254 provides that a habeas corpus application must be denied unless the state

court’s adjudication on the merits “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).



                                                  5
“A state court adjudicates a petitioner’s federal constitutional claims on the merits when it (1)

disposes of the claim on the merits, and (2) reduces its disposition to judgment.” Norde v.

Keane, 294 F.3d 401, 410 (2d Cir. 2002) (internal quotation marks and citation omitted).

       “Clearly established federal law refers to the holdings, as opposed to the dicta, of the

Supreme Court's decisions as of the time of the relevant state-court decision.” Howard v.

Walker, 406 F.3d 114, 122 (2d Cir. 2005) (internal quotation marks and citation omitted). A

decision is “contrary to” established federal law if it either “applies a rule that contradicts the

governing law set forth in” Supreme Court cases, or it “confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme Court] and nevertheless arrives at a result

different from [its] precedent.” Penry v. Johnson, 532 U.S. 782, 792 (2001) (citation omitted).

       A decision is an “unreasonable application of” clearly established Supreme Court

precedent if it “correctly identifies the governing legal rule but applies it unreasonably to the facts

of a particular prisoner's case.” Id. (citation omitted). The Antiterrorism and Effective Death

Penalty Act (“AEDPA”) establishes a deferential standard of review: “a federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that the relevant

state-court decision applied clearly established federal law erroneously or incorrectly. Rather, that

application must also be unreasonable.” Gilchrist v. O’Keefe, 260 F.3d 87, 93 (2d Cir. 2001)

(quoting Williams v. Taylor, 529 U.S. 362, 411 (2000)). Courts must “assess whether the state

court’s decision was ‘so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.’” Garner v.

Lee, No. 17-78-PR, 2018 WL 5985932, at *11 n.14 (2d Cir. Nov. 15, 2018) (quoting Harrington

v. Richter, 562 U.S. 86, 103 (2011)). Finally, “if the federal claim was not adjudicated on the

merits, ‘AEDPA deference is not required, and conclusions of law and mixed findings of fact and



                                                  6
conclusions of law are reviewed de novo.’” Dolphy v. Mantello, 552 F.3d 236, 238 (2d Cir. 2009)

(quoting Spears v. Greiner, 459 F.3d 200, 203 (2d Cir. 2006)).

                                          DISCUSSION

       Petitioner challenges his sentence on the grounds that his Fifth Amendment due process

rights were violated by: (1) an unduly suggestive show-up identification; and (2) the failure of the

court to swear in prospective jurors during voir dire.

I.     Show-up Identification

       Petitioner argues that the show-up identification was “unnecessarily suggestive” because

it occurred while Petitioner “was handcuff[ed] and surrounded by police near the crash site of a

multiple-vehicle accident.” (Dkt. 1, at 8-11.)

       As a general matter, the Second Circuit has held “that identification evidence

from showups held in close temporal and geographic proximity to the crime scene may be

admitted” and are not unduly suggestive. Brisco v. Ercole, 565 F.3d 80, 89 (2d Cir. 2009); see

also United States v. Bautista, 23 F.3d 726, 731 (2d Cir. 1994); United States ex rel. Cummings v.

Zelker, 455 F.2d 714, 716 (2d Cir. 1972). Petitioner himself admits that the show-up identification

was “prompt” and “near the scene.” (Dkt. 1, at 8.) This alone provides a sufficient basis to deny

Petitioner’s request for habeas relief.

       Second, as the Second Circuit has held, “[t]he fact that the suspects were handcuffed, in

the custody of law enforcement officers . . . [does] not render the pre-trial identification procedure

unnecessarily suggestive. In this case, handcuffs [and] custody . . . were all necessary incidents of

an on-the-scene identification.” Bautista, 23 F.3d at 730; see also Cardova v. LaValley, 123 F.

Supp.3d 387, 395 (E.D.N.Y. 2015); Kirk v. Burge, 646 F. Supp.2d 534, 547 (S.D.N.Y. 2009).

Under the circumstances of this case, in which Petitioner and Hester were handcuffed after leading



                                                  7
the police on a high-speed chase, and Chirse had already fled police custody, the handcuffs and

police presence were not unduly suggestive.

       Finally, even if Singh’s identification was improperly introduced at trial, any error was

harmless. “The erroneous introduction of identification evidence is not a structural error.” Wray

v. Johnson, 202 F.3d 515, 525 (2d Cir. 2000). “[W]hile identification testimony is significant

evidence, such testimony is still only evidence, and . . . is not a factor that goes to the very heart-

the integrity-of the adversary process.” Watkins v. Sowders, 449 U.S. 341, 348 (1981) (citation

and internal quotation marks omitted).         Therefore, the erroneous admission of unreliable

identification testimony does not warrant relief from the conviction if the error was harmless. See,

e.g., Dunnigan v. Keane, 137 F.3d 117, 130 (2d Cir.), cert. denied, 525 U.S. 840 (1998); United

States v. Concepcion, 983 F.2d 369, 379 (2d Cir.1992), cert. denied, 510 U.S. 856 (1993).

       “[T]he strength of the prosecution’s case ‘is probably the single most critical factor in

determining whether error was harmless[.]’” Wray, 202 F.3d at 526 (quoting Latine v. Mann, 25

F.3d 1162, 1167-68 (2d Cir. 1994)). Singh’s description of the robbery was corroborated by

Officer Nicoletta, who saw Petitioner and Hester confront Singh and Hester hold a gun to Singh’s

side. (T. 158-59, 216, 218.) Singh and Manely established that the robbers got into a Chevy

Tahoe, and this was corroborated by Officers Nicoletta and Esposito who saw Petitioner and Hester

get into the Tahoe and speed away. (T. 35, 161-62, 210, 264-65, 315, 337, 371-72, 383-84.)

Officers Nicoletta and Esposito pursued the Tahoe from the gas station until the getaway car

flipped over onto its side, about two miles away. (T. 160-85, 207, 235, 243-47, 265-70, 331-32,

335.) The officers arrested Petitioner and Hester when they emerged from the getaway car and

never lost sight of the Tahoe during the police chase. (T. 174-78, 181, 191, 313, 334.) Given that

the testimony about the show-up identification “was cumulative, . . . the presence . . . of evidence



                                                  8
corroborating . . . the testimony, and the overall strength of the prosecution’s case,” any error in

admitting the identification was harmless. Latine, 25 F.3d at 1167.

II.    Voir Dire

       Petitioner argues that the trial court’s failure to swear in prospective jurors during voir dire

violated his due process rights. (Dkt 1, at 12-14.) Even assuming arguendo that Petitioner’s claim

is not procedurally barred, Petitioner’s claim fails. That the jurors were not sworn, in “violation

of state law”—in this case, New York Criminal Procedure Law § 270.15(1)(a)—“without more . .

. does not entitle Petitioner to federal habeas corpus relief.” Booker v. LaValley, No. 10-CV-1105

(RGK), 2013 WL 528573, at *9 (N.D.N.Y. Feb. 11, 2013); see also Gaskin v. Graham, No. 08-

CV-1124 (JFB), 2009 WL 5214498, at *27, n. 9 (E.D.N.Y. Dec. 30, 2009) (any violation of CPL

§ 270.15(1)(a) regarding the administration of juror oaths is a violation of state law for which a

petitioner would not be entitled to federal habeas relief); Pinkney v. Senkowski, No. 03-CV-4820

(LTS), 2006 WL 3208595, at *6 (S.D.N.Y. Nov. 3, 2006) (the inadvertent omission of the

juror’s oath does not involve a constitutional or federal violation). Petitioner has provided no

reason to believe that any of the prospective jurors answered questions untruthfully or that the

failure to administer the oath was anything other than inadvertent. Therefore, no federal question

for habeas review is presented even assuming a lack of compliance with state procedural

provisions.

                                         CONCLUSION

       For the reasons set forth above, the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is denied. Mack is denied a certificate of appealability, as he has failed to make a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Middleton

v. Att’ys Gen., 396 F.3d 207, 209 (2d Cir. 2005) (denying certificate of appealability where



                                                  9
petitioner has not shown that “reasonable jurists could debate whether the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further”) (internal quotation marks and citation omitted). Additionally,

the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith, and, therefore, in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is respectfully

requested to enter judgment and close this case accordingly.



                                                     SO ORDERED.



                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge


Dated: November 28, 2018
       Brooklyn, New York




                                                10
